Name: Commission Regulation (EEC) No 349/83 of 11 February 1983 amending Regulation (EEC) No 281/83 on the supply of common wheat to Honduras as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 40/28 12. 2. 83Official Journal of the European Communities COMMISSION REGULATION (EEC) No 349/83 of 11 February 1983 amending Regulation (EEC) No 281/83 on the supply of common wheat to Honduras as food aid wheat to Honduras as food aid ; whereas the recipient country has requested a change in the specified mois ­ ture level ; whereas this alteration also entails changing the deadline for submission of tenders, the shipment period and the locations where the goods are stored ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy as last amended by Regulation (EEC) No 2543/73 (*), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas Commission Regulation (EEC) No 281 /83 Q provides for the supply of 4 000 tonnes of common Article 1 Annexes I and II to Regulation (EEC) No 281 /83 are hereby replaced by the Annexes hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 February 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . I1) OJ No L 164, 14. 6 . 1982, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 89 . ( «) OJ No L 352, 14 . 12. 1982, p. 1 . 0 OJ No 106, 30 . 10 . 1962, p. 2553/62. ( «) OJ No L 263, 19 . 9 . 1973, p. 1 . H OJ No L 32, 3 . 2. 1983 , p. 20 . 12. 2. 83 Official Journal of the European Communities No L 40/29 ANNEX I 1 . Programme : 1982 2. Recipient : Honduras 3 . Place or country of destination : Honduras 4. Product to be mobilized : common wheat 5 . Total quantity : 4 000 tonnes 6. Number of lots : one 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cereales (ONIC), 21 , avenue Bosquet, F. Paris 7' (tÃ ©lex OFIBLE : 270807 F) 8 . Method of mobilizing the product : intervention 9. Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the minimum bread-making quality required for intervention (moisture : 13 % maximum) 10 . Packaging : in bulk 1 1 . Port of shipment : Copenhagen, Arhus, Hamburg, Bremen, Rotterdam, Antwerp, London, Liverpool, Belfast, Le Havre, Rouen, Marseille, Dunkerque, Genoa, Trieste or another Community port with regular shipping connections with the recipient country (') 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 22 February 1983 16. Shipment period : 10 March to 10 April 1983 17 . Security : 6 ECU per tonne (') In all cases where a port other than those listed above is chosen, the tender must be accompanied by a declaration by the competent port authorities certifying that the port has regular connections with the recipient country during the period of shipment provided for in point 16 . No L 40/30 Official Journal of the European Communities 12. 2. 83 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 4 000 Les Agriculteurs de l'Adour Av. Gaston Phoebus 64 230 Lescar Magasin de Barcelone du Gers (32)